internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-133654-01 date date re legend decedent trust trust trust date dollar_figurea child date year date date dollar_figureb brother sister-in-law dollar_figurec friend plr-133654-01 child date state date date dollar_figured dollar_figuree dollar_figuref dear we received your letter dated date and subsequent correspondence submitted on behalf of decedent’s estate requesting a ruling regarding the application of sec_2632 of the internal_revenue_code to certain trusts this letter responds to that request facts the facts and representations submitted are summarized as follows during her lifetime decedent created three trusts trust trust and trust decedent established trust on date and funded the trust with dollar_figurea article of trust provides that the initial beneficiary of the trust is child article further provides that child shall have the right by written notice to the trustee to add any descendant of child as a beneficiary of trust article v paragraph a of trust provides that until date the trustee may pay to or for the benefit of child so much of the income and principal of the trust as the trustee deems appropriate for child 1's health maintenance and support the trustee is also permitted until date to make distributions of trust income and or principal to or for the benefit of child 1's descendants for their health education and support after date and for the remainder of child 1's lifetime the trustee must pay all income to child at least annually and may distribute trust principal for the health maintenance and support of child it has been represented that no additions have been made to trust since it was established decedent did not file a year gift_tax_return or make any allocation of her generation-skipping_transfer gst tax exemption to trust plr-133654-01 decedent established a revocable_living_trust trust on date on date decedent amended and restated trust in its entirety article three of trust governs the disposition of trust assets upon decedent’s death sec_3_2 paragraph provides for a distribution of dollar_figureb to brother over a ten year period this section further provides that all income from this disposition be distributed to brother at least annually in addition brother is permitted to withdraw one-tenth of the principal of the distribution in the first year one-ninth of the distribution in the second year etc until the entire dollar_figureb of principal has been distributed or withdrawn in the event brother is not surviving at the time of decedent’s death or dies during the distribution the trustee is directed to make all such payments of income and principal to sister-in-law sec_3_2 paragraph of trust contains a disposition of dollar_figurec to friend to be held in a retirement trust until friend attains the age of sixty-two prior to reaching age sixty-two the trustee is directed to distribute so much of the income and principal to friend or for her benefit as the trustee deems appropriate to assist friend in defraying medical_expenses once friend reaches age sixty-two she may withdraw any or all of the remaining trust sec_3_3 of trust provides that after the distributions to brother and friend outlined in sec_3_2 the trustee shall segregate assets having a value equal to the decedent’s available exemption from the gst tax sec_3_3 further provides that such assets will be held in a generation-skipping_trust and administered in accordance with the provisions of sec_3_4 any remaining assets will be held as part of a non- exempt trust in accordance with the provisions of sec_3_5 sec_3_4 of trust directs the trustee to divide the assets of the generation- skipping trust into two separate subtrusts with sixty percent being set_aside in trust for child and forty percent being set_aside in trust for child the respective shares are designated by the name of the child and the words generation- skipping trust in the event that either child or child predeceases decedent such deceased child’s share shall be held in separate generation-skipping trusts for such child’s descendants sec_3_4a of trust provides that the trustee shall distribute all of the net_income of each child’s respective trust to such child in addition the trustee is given discretion to make distributions of principal from each child’s respective trust as the trustee deems necessary for such child’s health education maintenance and support sec_3_4c of trust provides that on the first day of each calendar_year child and child shall have the right to withdraw from his or her respective generation- skipping trust the greater of percent of the value of the trust principal or dollar_figure pursuant to the third paragraph of sec_3_4c the remainder beneficiaries of each plr-133654-01 child’s trust are granted a withdrawal power under which they may withdraw the assets of their respective shares one-third of the corpus may be withdrawn at age thirty one-half of the corpus may be withdrawn at age thirty-five and the remaining corpus may be withdrawn at age forty sec_3_4d of trust provides each child with a testamentary limited_power_of_appointment over all of the income and principal of his or her respective generation- skipping trust the testamentary_power_of_appointment may be exercised in favor of any of decedent’s descendants other than the holder of such power the power_of_appointment may be exercised to either leave such interest outright and free of trust or in further trust with such trustee s and on such terms and conditions as the child specifies under sec_3_4f if a deceased child does not exercise his or her testamentary limited_power_of_appointment over the remaining trust property such child’s generation-skipping_trust will pass to such child’s descendants to be held in the non-exempt trusts described in sec_3_5 sec_3_5 of trust sets forth the terms of the non-exempt trust under sec_3_5 the trustee is directed to divide the non-exempt assets into two separate subtrusts with sixty percent going to child 1's trust and forty percent going to child 2's trust the respective shares are designated by the name of the child and the word trust in the event that either child or child predeceases decedent the deceased child’s share shall be held in separate trusts for the child’s descendants section 6b of trust provides that unless earlier terminated each trust created under trust shall in any and all events terminate on the day prior to the expiration of years after the death of the survivor of a group of individuals composed of i those whose names appear in the trust instrument other than solely as trustees witnesses notaries etc and ii those of their respective lineal_descendants who are living at the time of the decedent’s death or at such earlier time as the decedent becomes incapacitated on date decedent created trust to hold certain of decedent’s mineral rights on the same day that decedent amended trust date decedent also amended trust in its entirety sec_1 of trust provides for the distribution of all of the net_income of the trust to decedent during her lifetime sec_1 of trust provides that at any time decedent is incapacitated the trust income shall be distributed to the trustee of trust plr-133654-01 sec_3_2 of trust provides that upon decedent’s death any assets remaining after the payment of expenses taxes and other debts shall be distributed to child and child per stirpes decedent died a resident of state on date she was survived by child child the children of child and child brother sister-in-law and friend decedent’s estate filed a timely form_706 federal estate and generation-skipping_transfer_tax return on date no entries were made on schedule r of the estate_tax_return however copies of trust trust and trust were attached to the return decedent’s estate now requests a ruling that decedent’s estate substantially complied with the requirements of making a timely allocation of decedent’s dollar_figured gst_exemption as follows dollar_figuree to the generation-skipping subtrust created for child and her issue under trust and dollar_figuref to the generation-skipping subtrust created for child and his issue under trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer under sec_2611 the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless -- a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means -- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person plr-133654-01 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such return is required to be filed in this case the decedent’s estate did not comply with the instructions on form_706 in that the schedule r filed with the estate_tax_return did not allocate any of decedent’s dollar_figured of gst_exemption however literal compliance with the procedural instructions to make an election is not always required see 67_tc_736 acq in result 1979_1_cb_1 thus an allocation that does not strictly comply with the instructions on form_706 or the applicable regulations will be deemed valid if the information on the return is sufficient to indicate that the executor intended to make an allocation of gst_exemption in this case copies of trust trust and trust were attached to the decedent’s federal estate_tax_return filed on date trust is the only one of the three trusts that addresses the allocation of decedent’s gst_exemption more specifically sec_3_3 of trust explicitly directs the trustee to divide the remaining trust assets into a generation-skipping_trust and a non-exempt trust in addition sec_3_4 of trust provides that the assets of the generation-skipping_trust be further divided into two separate subtrusts with sixty percent being set_aside in trust for child and forty percent being set_aside in trust for child based solely on the facts submitted and the representations made we conclude that the trust agreements attached to the federal estate_tax_return contain sufficient information to constitute substantial compliance with the requirements for making a timely allocation of decedent’s gst_exemption with respect to trust the estate is therefore deemed to have allocated decedent’s dollar_figured gst_exemption as follows dollar_figuree to the generation-skipping_trust created for child and her issue under trust and dollar_figuref to the generation-skipping_trust created for child and his issue under trust except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-133654-01 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney and declaration of representative on file with this office a copy of this letter is being sent to decedent’s estate this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
